DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/09/2020, 05/19/2021, 07/07/2021 were filed after the filing date of the instant application on 03/-5/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
This communication is in response to application filed on 03/05/2020.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-7 are dependent on claim 1.
Claims 9-14 are dependent on claim 8, and
Claims 16-20 are dependent on claim 15.

Regarding claims 1, 8, and 14, the prior art of record either individually or in combination does not disclose or fairly suggest a method, a non-transitory computer readable medium, and a system with the claimed detailed limitations such as the use of “randomly selecting observation cells from a model of process-based reactive transport modeling (RTM), and incorporating the observation cells into a neural network for proxy modeling”, the use of “training a set of parameter-specific proxy models, and each parameter-specific proxy model corresponds to a specific RTM parameter from a set of RTM parameters”, the use of “performing blind tests using the set of parameter-specific proxy models, and each blind test tests a specific one of the parameter-specific proxy models”, and the use of “generating predictions using the set of parameter-specific proxy models, and performing 3-dimensional interpolation the observation cells” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record listed below and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.
Graf et al. (U.S. Patent 8,046,314 B2) teach using artificial neural networks, generating proxy models for performing an oil field operation (see Fig.8B).
Bethke et al. (US-PGPUB 2014/0214379 A1) teach system and method for reactive transport modeling (see Fig.7).
OHBAYASHI et al. (US-PGPUB 2020/0008680 A1) teach observing the cell, and employing interpolation and 3D reconstruction (see Fig.1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                             
05/20/2022